 



Exhibit 10.105
FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT
     This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated
as of July 5, 2007 (this “Amendment”), is among EZCORP, INC., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Agent for itself and the other Lenders (the “Agent”).
RECITALS:
     A. The Borrower, the Agent, the Lenders and the Issuing Bank have
previously entered into that certain Fourth Amended and Restated Credit
Agreement dated as of October 13, 2006 (as the same has been amended, restated
or modified from time to time, the “Agreement”).
     B. The Agent, the Lenders and the Borrower desire to amend the Agreement on
the terms and subject to the conditions and to the extent set forth below.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto hereby agree as
follows:
ARTICLE I
Definitions
Section 1.1 Definitions. All capitalized terms not otherwise defined herein
shall have the same meanings as in the Agreement, as amended hereby.
ARTICLE II
Amendment
Section 2.1 Addition to Article I. Effective as of the date hereof, a new
Section 1.3 is added to Article I of the Agreement to read in its entirety as
follows:
     Section 1.3 Consolidation of Variable Interest Entities. All references
herein to consolidated financial statements of the Borrower and the Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 — Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003), as if such
variable interest entity were a Subsidiary as defined herein, but each such
variable interest entity shall not be considered a Subsidiary for any other
purpose hereunder.
Section 2.2 Amendment to Section 9.5(c). Effective as of the date hereof, the
reference to the dollar amount “$7,500,000” in Section 9.5(c) of the Agreement
is deleted and the reference to the dollar amount “$15,000,000” is inserted in
lieu thereof.

 



--------------------------------------------------------------------------------



 



ARTICLE III
Conditions Precedent
Section 3.1 Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

  (a)   Amendment. The Agent shall have received this Amendment executed by the
Borrower, the Guarantors, the Required Lenders and the Agent.     (b)   No
Default. No Default shall have occurred and be continuing.     (c)  
Representations and Warranties. All of the representations and warranties
contained in Article VII of the Agreement and in the other Loan Documents shall
be true and correct on and as of the date of this Amendment with the same force
and effect as if such representations and warranties had been made on and as of
such date, except to the extent such representations and warranties speak to a
specific date.     (d)   Additional Documentation. The Agent shall have received
such additional approvals, opinions or documents as the Agent or its legal
counsel may reasonably request.

ARTICLE IV
Ratifications, Representations and Warranties
Section 4.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The
Borrower, the Guarantors and the Agent agree that the Agreement as amended
hereby and the other Loan Documents shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms.
Section 4.2 Representations and Warranties. Each of the Borrower and the
Guarantors hereby represents and warrants to the Lenders, the Agent and the
Issuing Bank that (a) the execution, delivery and performance of this Amendment
and any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate or other action on the
part of the Borrower or such Guarantor and will not violate the certificate of
incorporation, bylaws or other organizational documents of the Borrower or such
Guarantor, (b) the representations and warranties contained in the Agreement,
and any other Loan Document are true and correct on and as of the date hereof as
though made on and as of the date hereof (except for such representations and
warranties as are limited by their express terms to a specific date),
(c) effective upon the execution of this Amendment and the Loan Documents
executed in connection herewith, no Default has occurred and is continuing, and
(d) the Borrower and the Guarantors are in full compliance with all covenants
and agreements contained in the Agreement as amended hereby.
Section 4.3 Ratification by Guarantors. The Guarantors hereby consent and agree
to this Amendment and agree that the Guaranty shall remain in full force and in
effect and shall continue to (a) guarantee the Guaranteed Indebtedness (as
defined in the Guaranty), and (b) be the legal, valid and binding obligation of
the Guarantors and enforceable against the Guarantors in accordance with its
terms. In addition, the Guarantors hereby agree that each Subsidiary Security
Agreement, the Contribution and Indemnification Agreement and each Real Property
Security Agreement shall remain in full force and in effect and shall continue
to (i) secure the Obligations (as defined in the Loan Documents other than the
Real Property Security Documents) and the Debt (as defined in the Real Property
Security Documents), and (ii) be the legal, valid and binding obligation of the
Guarantors and enforceable against the Guarantors and collateral in accordance
with their respective terms.
ARTICLE V
Miscellaneous
Section 5.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no

 



--------------------------------------------------------------------------------



 



investigation by the Lenders, the Agent or the Issuing Bank or any closing shall
affect the representations and warranties or the right of the Lenders, the Agent
or the Issuing Bank to rely upon them.
Section 5.2 Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
Section 5.3 Expenses of Agent. As provided in the Agreement, Borrower agrees to
pay on demand all costs and expenses incurred by the Agent in connection with
the preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including without limitation the reasonable costs and
fees of the Agent’s legal counsel, and all costs and expenses incurred by the
Agent in connection with the enforcement or preservation of any rights under the
Agreement or any other Loan Document, including without limitation the
reasonable costs and fees of the Agent’s legal counsel.
Section 5.4 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
Section 5.5 Applicable Law. This Amendment and all other Loan Documents executed
pursuant hereto shall be governed by and construed in accordance with the laws
of the State of Texas and the applicable laws of the United States of America.
Section 5.6 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Lenders, the Agent, the Issuing Bank and the
Borrower and the Guarantors and their respective successors and assigns, except
neither the Borrower nor any Guarantor may assign or transfer any of its rights
or obligations hereunder without the prior written consent of the Lenders and
the Agent.
Section 5.7 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Signatures transmitted by facsimile, email or other electronic
medium shall be effective as originals.
Section 5.8 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.9 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

                  BORROWER:  
 
                EZCORP, INC.
 
           
 
  By:        
 
           
 
      Daniel N. Tonissen
Senior Vice President    
 
                GUARANTORS:
 
                EZCORP INTERNATIONAL, INC.
EZMONEY COLORADO, INC.
EZMONEY HOLDINGS, INC.
EZMONEY IDAHO, INC.
EZMONEY MANAGEMENT, INC.
EZMONEY NEBRASKA, INC.
EZMONEY UTAH, INC.
EZMONEY WISCONSIN, INC.
EZPAWN ALABAMA, INC.
EZPAWN ARKANSAS, INC.
EZPAWN COLORADO, INC.
EZPAWN FLORIDA, INC.
EZPAWN HOLDINGS, INC.
EZPAWN INDIANA, INC.
EZPAWN LOUISIANA, INC.
EZPAWN NEVADA, INC.
EZPAWN OKLAHOMA, INC.
EZPAWN TENNESSEE, INC.
EZPAWN MEXICO LTD., INC.
EZPAWN MEXICO HOLDINGS, INC.
TEXAS EZPAWN MANAGEMENT, INC.
PAYDAY LOAN MANAGEMENT, INC.
TEXAS DIAMOND & GOLD, & PAWN, INC.


             
 
  By:        
 
     
 
Daniel N. Tonissen
Senior Vice President
of each Guarantor listed above    

                  TEXAS EZPAWN L.P.
 
           
 
  By:   Texas EZPAWN Management, Inc.,
its sole general partner    

             
 
  By:        
 
     
 
Daniel N. Tonissen
Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  TEXAS PRA MANAGEMENT, L.P.
 
           
 
  By:   EZMoney Management, Inc.,
its sole general partner    

             
 
  By:        
 
     
 
Daniel N. Tonissen
Senior Vice President     

                  TEXAS EZMONEY, L.P.
 
           
 
  By:   Payday Loan Management, Inc.,
its sole general partner    
 
           
 
  By:        
 
           
 
      Daniel N. Tonissen
Senior Vice President    
 
                Address for Notices:

1901 Capital Parkway
Austin, Texas 78746
Fax No.: (512) 314-3404
Telephone No.: (512) 314-2289
Email: dtonissen@ezcorp.com
Attention: Chief Financial Officer

 



--------------------------------------------------------------------------------



 



            AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent and a Lender
      By:           Michael Brewer        Vice President     

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK, as a Lender
      By:           Dan Leonard       Vice President     

 